The Court of Civil Appeals affirmed a judgment of district court in favor of defendant in error Ware against plaintiff in error Aetna Casualty  Surety Company for $3712.25 as compensation under the Workmen's Compensation Law for total permanent incapacity caused by injury suffered in the course *Page 299 
of his employment. 113 S.W.2d 981. The suit was brought by defendant in error to set aside the final decision of the Industrial Accident Board denying him compensation for the injury.
The several assignments of error in the application for writ of error present but one question, that of the jurisdiction of the district court, the contention made being that "defendant in error Joe Ware failed to discharge the burden of proof showing the jurisdictional requisites which would give the district court jurisdiction of his appeal from the award of the Industrial Accident Board, in that the only proof of any claim filed with the Industrial Accident Board made by the defendant in error Joe Ware wholly failed to allege any amount of money claimed as compensation by the said Joe Ware, and wholly failed to allege any facts from which any amount of compensation could be calculated." The assignments of error are overruled for the reasons given and on the authorities cited in the opinion in Booth v. Texas Employers' Insurance Association, 132 Tex. 237,123 S.W.2d 322, this day decided.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court, December 7, 1938.
Rehearing overruled January 25, 1939.